Sanders, J.,
dissenting:
I do not differ so much with the general principles announced in the opinion of the court as in the application of the law. Here it is that our paths diverge. It is the settled rule in equity that a party must recover according to the case made by his bill, or not at all. Hence, even under a prayer for general relief, the court cannot go outside the case made by the pleadings, and decree in favor of the plaintiff on grounds not stated in his complaint, or grant relief for matters not charged. 1 Black on Judgments, sec. 141.
The original action of the Mexican Dam and Ditch Company v. Schultz Bros, was a suit to quiet plaintiff’s title to the Mexican ditch and to plaintiff’s right to 216 cubic feet of water per second appropriated from the Carson River and flowing in said ditch. The plaintiff *464alleged in its complaint that the defendants within four years last past unlawfully and wrongfully entered upon and into the banks of said Mexican ditch, and constructed along said bank, by cutting away a portion of said bank, a ditch approximately 1,160 feet in length; that said bank of said Mexican ditch had been unlawfully cut away by defendants, to a depth of six feet in many places, thus weakening and injuring the banks thereof and rendering the same unsafe for the continued flowing of water in said ditch; that defendant Joseph Schultz had by force of arms threatened to prevent plaintiff and its employees from maintaining and repairing said ditch; that, by reason of said unlawful acts, plaintiff and its stockholders had been deprived of the use of water .flowing in said ditch, and plaintiff had been injured and damaged by the cutting away and. breaking of the banks of said ditch by defendants and in installing and changing boxes in the sum of $1,500.
The finding of the court upon this allegation of the complaint reads as follows:
“That, by reason of said unlawful acts hereinabove mentioned, plaintiff and its stockholders have been deprived of the use of water flowing in said ditch, and plaintiff has been injured and damaged by the said defendants installing and changing boxes, and cutting open the banks of said Mexican ditch, in the sum of $1,238.”
The trial judge in rendering his decision directed that formal findings should, by reference thereto, adopt the opinion filed by the court in so far as the same passed upon the facts of the case.
The bill of complaint in the present case exhibits the judgment roll in the original case and by proper reference makes it a part of the complaint. Looking to the opinion of the court, it will be observed that it uses this language:
“I now reach the question of damages. * * * The other phase takes into account the expense the ditch company had to bear on account of the conduct and attitude of Schultz Bros. As I have the figures, this *465amounts to $1,192, being mostly services for watchmen, but including one item of $46 for changing boxes back to their original position or taking out a box, another for $15 for Engineer Miller, and one of $5 for Engineer Payne. * * * Damages are, therefore, allowed against Schultz Bros, for $1,238. As said before, there is no prayer for damages, so this amount is allowed as an essential element of the case under the general prayer.”
The opinion of the trial judge is no part of the findings, and, when made a part of the record on appeal, it can only be looked to to assist the court in a correct disposition of the case. In the bill of complaint in the present action the opinion, decision, and findings of fact in the original action convince me that the court exceeded its jurisdiction in awarding damages for $1,238 for matters not charged in the complaint. The judgment, therefore, for said amount of damages, is not supported by the pleadings.
Entertaining these views, I am compelled to dissent from the judgment of the court.